Citation Nr: 0518847	
Decision Date: 07/12/05    Archive Date: 07/20/05	

DOCKET NO.  04-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to a higher initial (compensable) rating for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, in which the RO granted service 
connection for bilateral hearing loss with a noncompensable 
rating evaluation and denied service connection for diabetes 
mellitus, type II.  The veteran, who had active service from 
February 1968 through December 1970, expressed disagreement 
with both decisions and appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The veteran's claim for service connection for diabetes 
mellitus will be addressed in the remand portion of this 
opinion.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on his claim for 
bilateral hearing loss has been obtained.
  
2.  The veteran manifests Level I hearing in his right ear 
and Level I hearing in his left ear.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.85, 4.86, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
notice of the VCAA in regards to his claim for bilateral 
hearing loss as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) until after the RO's August 2003 
decision in this case.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations where the claimant receives a belated VCAA letter, 
the claimant has a right to a VCAA content-complying notice 
and proper subsequent VA process. See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letter dated August 2004.  The content of 
this letter (1) informed the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informed the veteran about the information and 
evidence the VA would seek to provide; (3) informed the 
veteran about the information and evidence the claimant was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertains to the claim.  Thereafter, the veteran responded 
through his representative in February 2005 that he 
adequately stated his contentions throughout the appellate 
review process and had no additional evidence to submit.  
Neither the veteran nor his representative notified the RO of 
any additional matters that the veteran wished to have 
reconsidered.  Thus, the veteran's subsequent VCAA notice 
appears to satisfy the notification requirements of the VCAA. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran has been afforded two VA examinations in order to 
assess the severity of his hearing loss disability, and the 
veteran's service and VA medical records have been obtained.  
The veteran and his representative have not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  As such, the Board finds that the case is ready for 
appellate review.

B.  Evidence 

The veteran submitted his application for compensation in 
November 1999 for hearing loss that he claims occurred in 
1969 while he served aboard the U.S.S. Ticonderoga (CVA14) 
aircraft carrier.  The veteran was afforded a VA examination 
for his hearing loss in January 2000, which noted the 
veteran's audiometric puretone thresholds as follows:  

HERTZ
1000
2000
3000
4000
Average
RIGHT
15
15
40
60
32
LEFT
30
20
35
45
32

The average hearing loss for the right and left ears was 
reported as 32 decibels each, and speech recognition scores 
using the recorded Maryland CNC Wordlist were reported as 
94 percent in the right ear and 92 percent in the left ear.  

In a rating decision dated February 2000, service connection 
for bilateral hearing loss was denied as not well grounded on 
the basis that no evidence existed in the record showing the 
veteran's hearing loss began in service.  



The veteran was afforded a second VA examination for 
bilateral hearing loss in July 2003, which revealed the 
following puretone audiometric results:  

HERTZ
1000
2000
3000
4000
Average
RIGHT
15
15
35
60
31.25
LEFT
45
35
50
60
47.50

The average hearing threshold in the right ear was 31.25 
decibels and the average hearing threshold in the left ear 
was 47.5 decibels.  Word discrimination scores using the 
Maryland CNC word list were 100 percent bilaterally at 40 
decibels.  

In a rating decision dated in August 2003, the RO granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation effective January 2003.  

C.  Law and Analysis: Bilateral Hearing Loss 

The veteran has been assigned a noncompensable disability 
rating for bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated and 
has appealed for a compensable evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
the veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the 
disability is considered during the entire period from the 
initial assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity Levels, designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CN) and puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85 (b).   The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85 (d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.   38 C.F.R. § 4.85 (e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss.  The veteran's January 2000 audiometric examination 
revealed puretone threshold averages of 32 decibels for the 
right ear and 32 decibels for the left ear.  Speech 
recognition scores were reported as 94 percent in the right 
ear and 92 percent in the left ear.  According to Table VI of 
the Schedule for Rated Disabilities, percentages of 
discrimination ranging from 0 - 41 decibels with speech 
discriminations scores between 92 - 100 result in a numeric 
designation of Roman numeral I for hearing impairment.  See 
38 C.F.R. § 4.85, Table VI.  As such, the veteran's right and 
left ears are calculated to fall under Roman numeral I for 
purposes of determining a percentage evaluation for hearing 
impairment under Diagnostic Code 6100 (Table VII), which 
ultimately results in a noncompensable evaluation assigned 
for the veteran's hearing impairment.  

The veteran's July 2003 audiological examination revealed 
similar results.  The average hearing threshold in the right 
ear was 31.25 decibels and the average hearing threshold in 
the left ear was 47.5 decibels.  Word discrimination scores 
were reported as 100 percent bilaterally.  According to Table 
VI of the Schedule for Rated Disabilities, the veteran's 
right ear is designated as Roman numeral I since it has a 
discrimination range of 0 - 41 decibels with a speech 
discrimination score of 92 - 100. See 38 C.F.R. § 4.85, Table 
VI.  According to Table VI of the Schedule, percentages of 
discrimination ranging from 42 - 49 with a speech 
discrimination score of 92 - 100 also result in a numeric 
designation of Roman numeral I.   Again, utilizing these 
designations under Diagnostic Code 6100, the percentage 
evaluation assigned for the veteran's hearing impairment is 
zero.    

Based upon these audiological examinations, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  In making this determination, the Board has considered 
the veteran's November 2003 statement asserting that he 
believes that his hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
statements.  It is clear from the evidence of record that he 
experiences hearing loss; however, the objective medical 
evidence has not shown that his service-connected hearing 
loss has increased to a level greater than that encompassed 
by a noncompensable rating under the provisions of 38 C.F.R. 
§ 4.85.  The Board has considered the application of 38 
C.F.R. § 4.86 [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  The veteran's contentions alone 
cannot establish entitlement to a compensable evaluation for 
defective hearing because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule.  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
Thus, the veteran's claim for a compensable rating for 
hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
assertion or showing by the veteran that his hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for diabetes mellitus 
discloses a need for further development prior to final 
appellate review.  The veteran has been diagnosed with type 
II diabetes mellitus that he believes should be service 
connected.  He contends that he is entitled to service 
connection for this disorder because he believes he was 
exposed to Agent Orange while serving on the U.S.S. 
Ticonderoga (CVA14).  

The veteran's service records dated from February 1968 to 
December 1970 show that he participated in 7th Fleet actions 
in North/South Vietnam on the U.S.S. Ticonderoga from March 
4, 1969 to March 19, 1969; March 30, 1969 to April 16, 1969; 
May 10, 1969 to June 5, 1969; and from June 26, 1969 to 
August 2, 1969.  These service records show that during this 
time frame, the veteran's primary duties were as an orderly 
and a guard.  The veteran's DD-214 Form shows that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  

In a rating decision dated in August 2003, the RO denied 
service connection for diabetes mellitus on the basis that 
the evidence did not show that the veteran served in country 
in Vietnam.  

In a statement dated November 2003, the veteran disagreed 
with the RO's decision, asserted that he had been stationed 
on an aircraft carrier during service that handled the 
chemicals involved with Agent Orange and stated that he came 
into contact with Agent Orange while on the aircraft carrier.  
Thereafter, the veteran submitted a statement in July 2004 in 
which he asserted that he served on the staff of an admiral 
while on the U.S.S. Ticonderoga (CVA14) and that he 
disembarked to the coast of Vietnam several times by 
helicopter while on the admiral's staff.  

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  The specified diseases include 
diabetes mellitus, type II. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341 - 346 
(1994); Notice, 61 Fed. Reg. 41, 442 - 449 (1996).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period). See VAOPGCPREC 27-97.  

The evidence of record shows that the veteran served on the 
U.S.S. Ticonderoga (CVA14) during the Vietnam era.  However, 
the Board finds that the record does not support or refute 
the veteran's contentions regarding his visitation to Vietnam 
or that he was exposed to Agent Orange while aboard the 
U.S.S. Ticonderoga (CVA14).  In order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
desirable.  The case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran if further action on his part is 
required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran in 
order to obtain additional information 
that will permit the RO to verify the 
veteran's contention that he visited 
Vietnam while aboard the U.S.S. 
Ticonderoga (CVA14).  The veteran should 
be asked to specify in a clearly legible 
fashion the name of the admiral he 
served, his duties while assigned on the 
admiral's staff, specific dates of 
visitation to Vietnam and the 
destinations in Vietnam he visited.  The 
veteran should be advised that this 
information is necessary to permit a 
verification of his contention that he 
visited Vietnam in connection with his 
service-connected duties.  




2.  The RO should contact the United 
States Armed Services Center for Unit 
Records Research (CURR) in an attempt to 
ascertain whether the U.S.S. Ticonderoga 
(CVA14) was involved in the transport, 
storage or spraying of Agent Orange.  If 
the RO determines that the U.S.S. 
Ticonderoga (CVA14) was involved in the 
transport, storage or spraying of Agent 
Orange, an inquiry should be made into 
whether the veteran would have been 
involved in such activities.  
Additionally, if the veteran provides the 
information requested in Paragraph No. 1, 
the RO should seek information that would 
verify that the veteran was assigned to 
the staff of an admiral while on the 
U.S.S. Ticonderoga (CVA14) and whether 
the veteran accompanied the admiral to 
shore.  

After obtaining this information and these records, the RO 
should review the claims file, taking into consideration all 
evidence, to determine whether the record contains sufficient 
evidence to adjudicate the veteran's claim of exposure to 
Agent Orange and application for service connection for 
diabetes mellitus.  If the benefit sought is not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


